 1
 2
 3
 4
 5
 6                                 UNITED STATES DISTRICT COURT
 7                    EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION
 8
 9   AHSAN BAJWA,                                         CASE NO. 1:19-cv-00938-NONE-SAB
10                           Plaintiff,                   ORDER RE JOINT STIPULATION TO
11                                                        CONTINUE EXPERT DISCOVERY
            v.                                            DEADLINES
12   UNITED STATES LIFE INSURANCE                         (ECF No. 11)
     COMPANY,
13                    Defendant.
14
15
16          Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that the September 5,

17 2019 scheduling order is amended as follows:
18          1.   Initial disclosure deadline:   July 10, 2020

19          2.   Supplemental expert disclosure deadline:    August 10, 2020

20          3.   Expert discovery cut-off: September 15, 2020

21          All other aspects of the September 5, 2019 scheduling order remain in effect.

22
     IT IS SO ORDERED.
23
24 Dated:         March 3, 2020
                                                      UNITED STATES MAGISTRATE JUDGE
25
26
27
28
29
30                                                    1

31
